PER CURIAM
Appellant seeks reversal of an order committing her to the custody of the Mental Health Division on the grounds that, because of a mental disorder, appellant was dangerous to herself and others. ORS 426.130; ORS 426.005(l)(e)(A). She contends that the state failed to establish by clear and convincing evidence that she presented a danger to herself or to others. The state concedes that the evidence is legally insufficient to support involuntary commitment. We agree and accept the state’s concession; accordingly, we reverse.
Reversed.